i          i      i                                                                             i        i       i




                                    MEMORANDUM OPINION


                                             No. 04-08-00475-CR

                                          IN RE Edward PRUITT

                                    Original Habeas Corpus Proceeding1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: July 23, 2008

PETITION FOR WRIT OF HABEAS CORPUS DISMISSED FOR LACK OF JURISDICTION

           On July 3, 2008, Edward Pruitt filed an original petition for a writ of habeas corpus in this

court. Pruitt represents that he is confined in jail awaiting trial and has not been prosecuted in a

timely manner. Thus, he seeks immediate release. This court, however, as an intermediate court of

appeals, is not authorized to grant the relief requested.

           Pursuant to section 22.221(d) of the Texas Government Code, in civil matters, a court of

appeals “may issue a writ of habeas corpus when it appears that the restraint of liberty is by virtue

of an order, process, or commitment issued by a court or judge because of the violation of an order,

judgment, or decree previously made, rendered, or entered by the court or judge in a civil case.” TEX .



           1
           This proceeding arises out of Cause No. 2007-CR-3195, styled The State of Texas v. Edward Pruitt, pending
in the 227th Judicial District Court, Bexar County, Texas, the Honorable Philip A. Kazen, Jr. presiding.
                                                                                    04-08-00475-CR

GOV ’T CODE ANN . § 22.221(d) (Vernon 2004). However, in criminal matters, a court of appeals has

no original habeas corpus jurisdiction. Watson v. State, 96 S.W.3d 497, 500 (Tex. App.—Amarillo

2002, pet. ref’d); Ex parte Hearon, 3 S.W.3d 650, 650 (Tex. App.—Waco 1999, orig. proceeding);

Dodson v. State, 988 S.W.2d 833, 835 (Tex. App.—San Antonio 1999, no pet.). In criminal matters,

the courts authorized to issue writs of habeas corpus are the Texas Court of Criminal Appeals, the

district courts, and the county courts. See TEX . CODE CRIM . PROC. ANN . art. 11.05 (Vernon 2005).

Therefore, we dismiss this appeal for lack of jurisdiction.



                                                       PER CURIAM

Do not publish




                                                 -2-